DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 180-181, 183, 185-188, 196-197, 201, 208-210, and 226-230 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 20120204069) in view of Kelly (US 20070169551) 
As to claim 180, Hughes discloses an integrated circuit (fig. 1), comprising:
a substrate (par. 83, “in the chip”);
an interface disposed on the substrate (fig. 1, “BIST interface”), the interface including an input/output controller (test controller 55);
a memory array disposed on the substrate (fig. 1, memory 1-N; par. 38 “all memories”), the memory array being communicatively coupled to a side of the input/output controller (Note: Bus 60 connects the memory array and the input/output controller); 
a processing array disposed on the substrate (fig. 1, test module 1-X), the processing array including at least one logic unit (fig. 3-4 test module), and the processing array being communicatively coupled to the side of the input/output controller (fig. 1); and 
wherein the memory array comprises a plurality of memory banks (memory 1-N);
wherein the interface is configured to receive configuration information (par. 108 “based on instructions received over the BIST interface”, par. 68 “these bits being received”) that comprises instructions (fig. 2a, 2b, “R/W”) and addresses of the memory entries in the memory array (group number, memory number);
 wherein the at least one logic unit of processor array is configured to receive one or more the instructions (par. 68 “being received at the input interface of the test module”) and execute the one or more of the instructions to access the memory array (par. 21 “perform the access”), perform a computational operation (par 23 “perform the test operation”), and provide a result (par. 84);
wherein the interface is configured to output, outside the circuit, information indicative of the results (par. 110).
Hughes does not disclose that the interface is further configured to write the instructions to the addresses of the memory entries in the memory array. In the same field of arts (device test), Kelly disclose an apparatus for detecting movement that has a signal module for processing a movement signal produced by an inertial sensor (abstract). In one embodiment, Kelly further discloses that an interface (fig. 3 configuration module 34) is configured to receive configuration information for testing (par 52, “self-test parameters”) that includes instructions (read/write command bits) and addresses of memory (address bits) and the interface is further configured to write the instructions to the addresses of the memory (“for storing the configuration data”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hughes and Kelly, by configuring the interface to write the instructions to the addresses of the memory entries in the memory array. By storing the configuration information at a specific memory address, the motivation is to improve the reliability of the system.
As to claim 181, Hughes/Kelly discloses the integrated circuit according to claim 180, wherein the configuration information further comprises input data (Hughes, data field 150).
As to claim 183, Hughes/Kelly discloses the integrated circuit according to claim 180, wherein the first processor and the second processor are configured to respectively execute in a non-overlapping manner (Hughes, fig. 6, par. 101 “in serial manner”).
As to claim 185, Hughes/Kelly discloses the integrated circuit according to claim 180, wherein the integrated circuit is a memory chip (Hughes, fig. 1 “integrated circuit”, par. 38 “in a chip”).
As to claim 186, Hughes/Kelly discloses the integrated circuit according to claim 180, wherein the integrated circuit includes a distributed processor (Hughes, fig. 3 “converter 240), and wherein the first processor array comprises a plurality of subunits of the distributed processor (memory test circuitry 220).
As to claim 187, Hughes/Kelly discloses the integrated circuit according to claim 186, wherein each one of the plurality of subunits is associated with a corresponding, dedicated one of memory banks (Hughes, par. 67).
As to claim 188, Hughes discloses a method for testing an integrated circuit comprising:
receiving a request to test the integrated circuit (par. 109 “instructions received over the BIST interface”), the integrated circuit comprising a substrate (par. 38 “on the chip”. Note: It requires a substrate for an “integrated circuit”), a memory array that is disposed on the substrate (fig. 3-4 memory test circuit 205, 220), a processing array disposed on the substrate (module 20, 30…, 40), and an interface disposed on the substrate (fig. 1-3, controller 55), wherein the processing array comprises at least one testing unit (test module 1-X);
receiving configuration information (par. 108 “based on instructions received over the BIST interface”, par. 68 “these bits being received”) that comprises instruction and addresses of memory entries in the memory array (fig. 2a, 2b. For instance, “R/W” 140 and “memory number” 120); 
receiving, by the processing array, one or more of the instructions (par. 68 “being received at the input interface of the test module”);
executing, by the at least one testing unit, the one or more instructions to cause the at least one testing unit to test at least a portion of the processing array by accessing the memory array (fig. 5. Note: Note: Memory test is a portion of the processing array) and performing a computational operation (S410, 415);
providing, by the processing array, a result of the computational operation (S430, S435); and
outputting, by the interface and outside the integrated circuit, information indicative of the result (par. 110).
Hughes does not disclose the step of writing the instructions to the addresses of the memory entries in the array. In the same field of arts (device test), Kelly disclose an apparatus for detecting movement that has a signal module for processing a movement signal produced by an inertial sensor (abstract). In one embodiment, Kelly further discloses that an interface (fig. 3 configuration module 34) is configured to receive configuration information for testing (par 52, “self-test parameters”) that includes instructions (read/write command bits) and addresses of memory (address bits) and the interface is further configured to write the instructions to the addresses of the memory (“for storing the configuration data”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hughes and Kelly, by writing the instructions to the addresses of the memory entries in the array. By writing the configuration information to a specific memory address, the motivation is to improve the reliability of the system.
As to claim 196, Hughes/Kelly discloses the method according to claim 188, wherein the configuration information further comprises addresses of memory array entries to be accessed during testing of the memory array (Kelly, par. 52). 
As to claim 197, Hughes/Kelly discloses the method according to claim 188, wherein the configuration information further comprises input data to be written to memory array entries accessed during testing of the memory array (Kelly, par. 52).
As to claim 201, Hughes/Kelly discloses the method according to claim 188, wherein the configuration information comprises an expected result of testing the portion of the processing array (Hughes, fig. 7A “Passed”).
As to claim 208, Hughes/Kelly discloses the method according to claim 188, wherein the at least one testing unit lacks a test pattern generator for generating a test pattern (Hughes, fig. 3. Note: The test modules lack a test pattern generator).
As to claim 209, Hughes/Kelly discloses the discloses the method according to claim 188, further comprising testing in parallel (Hughes, fig. 9, par. 101 “routed in parallel”), by at least two testing units, at least two memory banks included in the memory array (memory 1-N). 
As to claim 210, Hughes/Kelly discloses the discloses the method according to claim 188, comprising testing in series (Hughes, fig. 1, par. 101 “in a series”), by at least two testing units (test module 1-X), at least two memory banks included in the memory array (memory 1-N).
As to claim 226, Hughes/Kelly discloses the integrated circuit according to claim 180, wherein the interface is configured to write the plurality of instructions to the addresses of the memory entries and wherein the processing array is configured to read the plurality of instructions from the addresses of the memory entries (Kelly, par. 52).
As to claim 227, Hughes/Kelly discloses the integrated circuit according to claim 180, wherein the processing array is configured to write the result of the memory array (Hughes, par. 79, “storing status information, for example, indicating the result of the performance of a memory test operation”).
	As to claim 228, Hughes/Kelly discloses the integrated circuit according to claim 180, wherein the result includes information indicative of a status of at least one of the plurality of memory banks (Hughes, par. 86, “indicates a test pass”).
As to claim 229, Hughes/Kelly discloses the method according of claim 188, wherein the result includes information indicative of a status of the portion of the processing array (Hughes, par. 86, “indicates a test pass”).
As to claim 230, all the same elements of claim 188 are listed. Therefore, the supporting rationale of the rejection to claim 188 applies equally as well to claim 230.
Claims 190-193, 195 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Kelly and further in view of Wendorf.  
As to claim 190, Hughes/Kelly discloses method according to claim 188, but does not disclose wherein the at least one testing unit comprises at least one test pattern generator, wherein the method comprises generating by the at least one test pattern generator, at least one test pattern for use in testing the integrated circuit. In the same field of arts (device test), Wendorf discloses a method and system for testing the random access memory of a computer system (abstract). In one embodiment, Wendorf further discloses at least one testing unit comprises at least one test pattern generator (Wendorf ALU 318), wherein the method comprises generating by the at least one test pattern generator, at least one test pattern for use in testing the integrated circuit (col 3 lns 60-65 “a data pattern”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hughes/Kelly and Wendorf, by comprising the at least one testing unit at least one test pattern generator, wherein the method comprises generating by the at least one test pattern generator, at least one test pattern for use in testing the integrated circuit. The motivation is to reduce the cost of the system (col 1 lns 20-27).
As to claim 191, Hughes/Kelly/Wendorf discloses method according to claim 190, further comprising receiving by the at least one test pattern generator instructions from the interface for generating the at least one test pattern (Wendorf, col 3 lns 60-67, “sends memory request”).
As to claim 192, Hughes/Kelly/Wendorf discloses the method according to claim 191, wherein receiving configuration information comprises receiving, by the interface (Wendorf, col 2 lns 15-20) and from an external unit that is external to the integrated circuit (CPU 211), the configuration information.
As to claim 193, Hughes/Kelly/Wendorf discloses the method according to claim 190, further comprising reading, by the at least one test pattern generator (Wendorf, col 3 lns 45-50, “processes the commands”), instruction for generating the at least one test pattern from the memory array (“generate a data pattern” fig. 3, C-RAM).
As to claim 195, Hughes/Kelly/Wendorf discloses method according to claim 191, further comprising receiving, by the interface and from an external unit that is external to the integrated circuit, the instructions for generating the at least one test pattern (Wendorf, col 2 lns 12-20 “initiate a RAM test”). 
Claim 184 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Kelly and further in view of Kohnen (US 20030056160, hereafter Kohnen).
As to claim 184, Hughes/Wendorf discloses the integrated circuit according to claim 180, but does not disclose the circuit comprising an error correction unit configured to correct at least one error detected during testing of the memory array. In the same field of arts (memory test), Kohnen disclose a method of manufacture for detecting and correcting memory device failures (abstract). In one embodiment, Kohnen discloses the integrated circuit comprising an error correction unit (fig. 2 unit 206) configured to correct at least one error detected during a testing of the memory array (par. 34, memory 204a, 204b). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hughes/Kelly and Kohnen. The motivation is to improve the reliability and to reduce the cost of the system (Background, par. 12).
Claim 194 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Kelly and further in view of Arkin et al (US 6380730, hereafter Arkin).
As to claim 194, Hughes/Kelly discloses method according to claim 188, but does not disclose wherein the configuration information includes a vector. In the same field of arts (memory test), Arkin discloses an IC tester employs a pattern generator including an instruction processor executing an algorithmic program stored in a program memory (abstract). In one embodiment, Arkin discloses a test pattern generator (fig. 1) reading a configuration information including vector (col 8 lns 20-25 “reading out vectors”, “host computer 20 of fig. 1 writes the vector and control data into vector memory 57”) for generating one test pattern from a memory (fig. 3 memory 57). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hughes/Kelly and Arkin, by including the configuration information with a vector. The motivation is to improve the testing reliability of the system (Background, col 3 lns 15-28).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184